Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-11 and 19 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical module  comprising: a semiconductor modulator having a rectangular plane shape that provides an input port, first and second output ports and two monitor ports; an input lens system and first and second output lens system, the input lens system facing the input port, the first and second output lens systems facing the first and second output ports; and wherein the semiconductor modulator provides one side in the rectangular plane shape, the first and second output ports being disposed symmetrical with respect to the input port in the one side, the two monitor ports being disposed in respective outer sides of the first and second output ports and arranged on outer most sides of the one side of the semiconductor modulator, and symmetrical with respect to the input port in the one side, and wherein the first and second output ports, the input port and the two monitor ports being arranged with the one side of the semiconductor modulator; in combination with the other recited limitations in the claim. 
Claims 2-11 and 19 are allowable as dependent upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883